Citation Nr: 0204835	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  94-12 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to a compensable rating for the service-
connected residuals of shell fragment wounds of the left 
forearm with retained foreign body.  

2.  Entitlement to a compensable rating for the service-
connected residuals of shell fragment wounds of the right 
forearm with retained foreign body.  




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law





WITNESSES AT HEARING ON APPEAL

The veteran and his wife  



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from November 1993 RO decision which granted service 
connection and assigned noncompensable ratings for the 
residuals of shell fragment wounds of the left and right 
forearms with retained foreign bodies.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

In October 1996, the Board remanded the case to the RO for 
additional development.  

In a December 1999 decision, the Board denied the claims for 
a compensable rating for the service-connected shell fragment 
wound residuals of the left and right forearms.  (The Board 
also denied three other claims.)  The veteran appealed the 
entire decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In a November 2000 Order, the Court granted a Joint Motion of 
the parties (the veteran and the VA Acting Secretary) to 
vacate that part of the December 1999 Board decision with 
regard to compensable ratings for residual shell fragment 
wounds of the forearms and remand such issues to the Board.  
(The appeal was dismissed as to the other issues).  

In July 2001, the Board remanded the case to the RO for 
additional development.  



FINDINGS OF FACT

1.  The veteran's service-connected residuals of shell 
fragment wounds of the left forearm with retained foreign 
body are manifested by scars that are well healed and cause 
no functional impairment to surrounding areas, but are shown 
as likely as not to be productive of pain and tenderness at 
the site of the wounds; no muscle or nerve impairment 
attributable to the shell fragment wounds is demonstrated.  

2.  The veteran's service-connected residuals of shell 
fragment wounds of the right forearm with retained foreign 
body are manifested by scars that are well healed and cause 
no functional impairment to surrounding areas, but are shown 
as likely as not to be productive of pain and tenderness at 
the site of the wounds; no muscle or nerve impairment 
attributable to the shell fragment wounds is demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent rating 
for the service-connected residuals of shell fragment wounds 
of the left forearm with retained foreign body have been met.  
38 U.S.C.A. §§ 1155, 5105, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.7, 4.20, 4.118 including Diagnostic Code 7804 
(2001).  

2.  The criteria for the assignment of a 10 percent rating 
for the service-connected residuals of shell fragment wounds 
of the right forearm with retained foreign body have been 
met.  38 U.S.C.A. §§ 1155, 5105, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.20, 4.118 including Diagnostic 
Code 7804 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from January 1968 to 
October 1970. 

A careful review of the service medical records shows that, 
while serving in the Republic of Vietnam on May 7, 1970 the 
veteran sustained small, superficial fragment wounds to the 
left and right forearms that were three cm. in length.  The 
wounds were debrided, and there was no evidence of infection.  
Four days later the wounds were closed with sutures under 
local anesthesia without complications.  On May 12, the 
wounds were healing well, and the veteran was ready for 
discharge.  

On an October 1970 service physical examination for 
separation purposes, the skin and musculoskeletal system were 
normal.  There was no reference to shell fragment wound scars 
and no residual disability found.  

On a May 1983 VA examination, there were no complaints, 
findings or treatment associated with the shell fragment 
wounds.  

The VA outpatient treatment records showed that, in October 
1989, X-rays studies had revealed a metallic foreign body in 
the soft tissue of both forearms.  In January 1990, an 
electromyography and nerve conduction study (EMG/NCV) 
revealed no significant abnormalities or denervation of 
neuropathic changes.  It was noted that the veteran was 
unable to give a maximum contraction to observe the 
recruitment pattern and that he was very sensitive with the 
EMG needle.  Neither study showed significant abnormal 
findings suggestive of peripheral neuropathy or carpal tunnel 
syndrome.  

At a May 1993 hearing at the RO before a Hearing Officer, the 
veteran testified about the onset of and severity of his 
shrapnel wound residuals.  He said that he had problems with 
his hands cramping and having muscle spasms and that he did 
not use a hammer or screwdriver unless it was absolutely 
necessary.  The veteran's wife testified in support of his 
statements.  

In a May 1993 statement, the veteran's former employer 
related that the veteran was an employee in 1976 and had a 
problem with loss of feeling in both hands and loss of grip 
strength.  

On a June 1993 VA examination, the examiner reported that the 
veteran had had shrapnel wounds to the left wrist, each of 
which were lateral and about 1 to 1-1/2 inches in length.  
The wound scars were noted to be normal in color with no 
tenderness or evidence of infection.  The veteran believed 
that shrapnel remained in his wrists.  He complained of 
having pain and decreased sensation in both hands, which 
caused him to have a tendency in dropping things and led to 
the loss of one of his jobs.  

The veteran's range of motion of the wrists was that of 
palmar flexion to about 70 degrees and dorsiflexion to 60 
degrees.  There was marked loss of strength in palmar flexion 
and some loss of strength in dorsiflexion, as evidenced by 
the veteran trying to function against the examiner's hand.  
His grasping in both hands was markedly diminished.  

The VA examiner indicated that there did not appear to be any 
tissue loss but that muscles had been penetrated.  It was 
noted that for both hands the veteran was unable to touch the 
median palmar fold with any of the fingers and that there was 
a space of at least 1/2 to 3/4 inch where the fold was not 
touched.  

The examination diagnosis was that of shrapnel wounds to both 
wrists with sequelae.  Subsequent X-ray studies showed that 
there was a small rounded metallic foreign body in the 
posterior soft tissues of the right distal forearm and a 
slightly larger rounded metallic foreign body in the anterior 
soft tissues of the left distal forearm.  

In a November 1993 decision, the RO granted service 
connection and assigned noncompensable ratings for the scar 
residuals of shell fragment wounds of the left and right 
forearms with retained foreign bodies, effective on March 8, 
1991.  

At a July 1994 hearing at the RO before a Hearing Officer, 
the veteran testified that he continued to have problems with 
control of his hands as well as cramping.  He said that his 
family doctor had once told him that he had nerve damage.  He 
said that, when he used tools, he experienced cramps.  He 
said that he was able to touch his fingers to his palms.  He 
said that he avoided wearing a watch because it would 
constantly irritate his wrist, but that his scars were not 
"super sensitive."  He said that his current job did not 
require physical use of his hands because he operated keys on 
a machine.  His wife testified in support of his statements 
and stated that she had witnessed his hands cramping and 
becoming distorted.  
 
On a November 1994 VA examination, the veteran complained of 
continuing problems with his forearms.  He reported having 
decreased use of his hands and arms due to "charley horses" 
with exertion.  He stated that, when he used his hands, they 
tended to go numb, particularly with any strenuous activity.  
He also reported that he had retained shrapnel fragments in 
his arms.  

On neurological examination, his reflexes were noted to be 
normoactive.  Sensory examination was intact to light touch, 
pinprick and vibratory sense in the distal extremities.  
Motor examination showed intact strength both grossly and to 
the grip.  Coordination showed good fine finger movements and 
good finger-to-finger, finger-to-nose, and rapid alternating 
movements.  There was no clear-cut deficiency in the upper 
extremities.  

The VA examiner noted that old x-ray studies showed retained 
fragments in both arms.  The fragment in the right arm was in 
the mid-forearm and was approximately 1/8 inch in diameter, 
and the fragment in the left arm was about 1/4 inch in 
diameter at its widest portion.  Due to a lack of clinical 
findings, the examiner stated that further diagnostic 
testing, such as an EMG, was not indicated.  The diagnosis 
was that of intermittent spasm with decreased use of the 
forearms and hands due to old trauma, which was not 
associated with any specific nerve or muscle damage.  

The VA examiner stated that it was difficult to put this in 
any clear-cut neurological syndrome because no clear-cut 
neurological deficits were noted.  The examiner also noted 
that it was clear that the veteran's symptoms became manifest 
with effort and the only way of approaching his disability 
would be to conduct actual function testing as performed in 
occupational medicine.  

In October 1996, the Board remanded the case to the RO for 
additional development.  

On a May 1997 VA examination of muscles, it was noted that 
the veteran's job involved operating machinery and that he 
did not perform any strenuous activities at work (it was 
noted that since leaving service he has worked for U.S. Steel 
for more than 25 years).  The veteran complained of having 
numbness and an inability to use his hands after operating a 
rotor tiller for approximately five minutes (he said this 
incident was typical of the problems with his hands).  He 
complained of having frequent "charley horses" in both hands.  

On examination, there was a 2.5 cm. well-healed linear 
incision over the distal radial aspect of his right forearm 
and a 3.5 cm. well-healed linear incision over the dorsum of 
his left distal forearm.  The range of motion of both 
shoulders, elbows, wrists, and digits of the hands was full.  
There was no muscle atrophy or wasting in the forearm or 
hand.  There were full excursions of tendons with no visible 
adhesions as the result of the scars.  There was excellent 
fine motor control, and the veteran had no difficulty 
dressing and undressing, including buttoning his shirt.  His 
strength in the upper extremities was 5 out of 5, with normal 
light touch sensation and proprioception.  Two point 
discrimination was less than 5 mm. in each finger.  

The VA examiner indicated that X-ray studies showed 
completely normal joints of his hands, wrists, and elbows.  
Further, there was a small 2 mm. diameter, metallic fragment 
located in the distal third of the forearm, just dorsal to 
the radius.  The diagnosis was that of shrapnel injury with 
retained small metallic fragments in the right distal arm.  
The examiner concluded that there was no objective evidence 
of neurological deficits secondary to the shrapnel wounds or 
retained metallic fragments, and that there was no evidence 
of muscle atrophy or wasting or significant loss of strength 
due to these injuries.  

On June 1997 VA neurological examination, the veteran was 
evaluated for possible peripheral nerve injuries related to 
penetrating shrapnel wounds sustained in Vietnam.  

In reviewing the veteran's history, the examiner noted that, 
while in service, the veteran had been an artillery forward 
observer and, had been in the field wearing a flack jacket 
with his arms extended and shoulders abducted behind him, 
when a shell exploded behind him.  The flack jacket 
apparently took most of the shrapnel, but the veteran 
sustained penetrating shrapnel injuries to both forearms.  
The examiner noted that the wounds were debrided and that no 
neurovascular damage was found at that time.  The examiner 
noted that X-ray studies in June 1993 had revealed metallic 
foreign bodies in the soft tissue of the both distal 
forearms.  

The veteran's primary complaints were those of pain in the 
right forearm, "charley horses," and muscle cramps, 
associated with use particularly when handling tools such as 
a screwdriver or hammer.  He reported that, when using tools, 
he developed pain in the proximal forearm after an interval 
of 30 seconds to five minutes and that he could see a lump 
developing in the distal half of the forearm, near the radial 
aspect of the anterior forearm with an associated spasm that 
caused him to drop tools.  

The veteran reported having "twitches" in his left hand 
which caused him to drop tools from that hand.  He stated 
that he noticed these problems almost immediately after the 
shrapnel injuries, but did not encounter any difficulties 
until he lost a job in 1973 as a coal furnace stoker when he 
"lost a lot of shovels" because of the apparent giving way of 
the left hand.  It was noted that the veteran currently 
worked in steel mill with equipment that was electrically 
operated, so that his hand complaints did not disable him 
from this job.  The veteran stated, however, that he hired 
contractors to perform jobs at home, such as painting and 
remodeling, that he would otherwise do himself.  

On examination, the veteran was noted to have an 
approximately 3 cm. longitudinal scar over the anterior 
medial radial aspect of the right forearm, about 5 cm. from 
the wrist.  A slightly longer but very similar scar was 
present over the homologous area of the left forearm, which 
was sited slightly more medially.  There was a pea-sized lump 
palpable in the vicinity of the scar of the right forearm 
that was nontender and not productive of any neuralgic pain 
when palpated or rolled.  This was noticeable and palpable 
only on deep palpation of the right forearm.  

The VA examination noted that the muscle bulk was entirely 
normal, including the small muscles of the hand.  No 
fasciculations were seen.  Testing of strength revealed some 
giveaway weakness in the right upper extremity, which 
responded to coaxing and encouragement.  There was no 
definite weakness on the detailed neuromuscular examination 
of the hands and distal forearm musculature.  In particular, 
supinator, radial, and median nerve musculature was entirely 
normal.  

The VA examiner indicated that a variety of exercises were 
conducted in trying to reproduce the veteran's pain and 
muscle cramps, including protracted clenching of his right 
fist for about two minutes (these exercises being done in 
rapid succession with no intervening rest interval).  At the 
conclusion of the latter exercise, the veteran reported that 
he had pain in his right forearm and thought that he felt a 
lump in his forearm.  

Upon investigation, the VA examiner noted that no lump was 
palpable or visible.  His reflexes were 1+ in the biceps and 
brachioradialis, bilaterally, and 2+ at the triceps.  The 
plantar responses were flexor, bilaterally.  A detailed 
sensory examination revealed intact pinprick vibration and 
light touch sensations in a radicular distribution in the 
upper extremities.  A screening cerebellar examination was 
normal.  The examiner stated that he found no definite 
evidence of peripheral nerve injury.  He noted that the 
muscle cramps described by the veteran would be unlikely to 
result from a peripheral nerve injury in the absence of other 
obvious findings such as atrophy, vesiculations or weakness 
or sensory changes.  

The VA examiner concluded that the veteran's complaints of 
having exertional muscle cramps involving his right forearm 
and episodes of sudden "giving way" of his left finger 
flexors were probably unrelated to the shrapnel injuries he 
had sustained.  With regard to the muscle cramps, although 
they were focal, additional testing was ordered to rule out 
obvious metabolic causes.  

The VA examiner noted that the Trosticks and Trousseau signs 
were negative on the examination, thus making hypocalcemia 
unlikely.  A cuff test of ischemic contracture was ordered, 
but as the veteran's pulses were good in the upper 
extremities, the examiner stated that ischemic contracture 
was unlikely.  Further, he stated that there was no other 
evidence to suggest glycogen storage myopathy which could 
appear with exertional muscle cramps.  He also added that the 
episodes of giving way of the left hand also raised the 
possibility of negative myoclonus on a cortical basis.  

The VA outpatient records dated in April 1998 indicated that 
the veteran was seen with complaints of right arm numbness 
since the previous October.  He reported that he had episodes 
of numbness and consequent loss of muscular strength.  He 
stated that he was unable to hold hammers and, two days ago, 
was unable to hold a coffee cup in his hand due to weakness 
and loss of feeling and strength.  He reported that such 
episodes could last as long as two to three days and that, at 
times, they were transient.  His shrapnel injuries to both 
arms were noted.  It was also reported that the veteran 
worked in a steel mill and operated a machine which he now 
ran with his left hand instead of his right hand.  

An examination revealed no clubbing, cyanosis, or edema of 
his extremities.  There was 5 out of 5 muscle strength in all 
extremities, including his right hand and wrist, and 2+ 
reflexes throughout.  He was able to detect sharp from dull 
in his extremities.  The Tinel's and Phalen's signs were 
negative.  

The assessment on the VA outpatient evaluation was that of 
right arm numbness below the elbow with drop attacks of his 
right hand.  The doctor noted that this was a very 
"peculiar" symptom and that he could not isolate any sort 
of pathology on the physical examination that would lead to 
this.  He noted that the veteran did not have any weakness in 
a dermatomal distribution to suggest something wrong with the 
cervical spine.  

The VA examiner noted that the veteran had been evaluated by 
the neurology clinic and that his electrolytes and calcium 
levels were within normal limits.  He also noted that the 
veteran did not have any evidence of carpal tunnel on 
physical examination.  One of the concerns the doctor had was 
whether an EMG would be beneficial, and he advised the 
veteran to pose this question with the neurology clinic on 
his next follow-up visit.  

In an April 2001 brief in support of the veteran's claims, 
the veteran's representative argued that the veteran was 
entitled to a compensable rating for residuals of shell 
fragment wounds and that such disabilities should be 
evaluated, at minimum, moderate in severity under the muscle 
injury criteria.  

In July 2001, the Board remanded the case to the RO for 
additional development.  

In a July 2001 letter, the RO informed the veteran about a 
recent law, The Veterans Claims Assistance Act of 2000 
(VCAA), which obligates the VA to notify the veteran about 
his claim (i.e., what information or evidence is required to 
grant his claim) and to assist him in obtaining evidence for 
his claim.  

On an August 2001 VA neurological examination, the veteran 
reported that he had stopped using power tools for gardening 
because his hands transiently went numb.  He reported that 
otherwise he did not have numbness of his hands in the 
morning or during the day.  He reported that repetitive 
movements such as using a screwdriver elicited a transient 
hand paresthesia.  The veteran's wife interjected that she 
saw the veteran's right hand and fingers cramp once at 
dinner.  The veteran pointed out the location of the shrapnel 
scars in the distal dorsal and dorso-radial forearm areas.  

The VA examination, which included mental status, cranial 
nerves, motor examination, coordination, sensory examination 
and gait, was without evidence of abnormality.  The reflexes 
were +1 throughout.  There were no changes in the upper 
extremities with respect to muscle strength, muscle bulk, 
muscle tone, coordination, and sensation.  There was no 
fasciculation, percussion myotonia or cramps.  The examiner 
stated that there was no evidence of muscle damage.  

The VA examiner also stated that there was no evidence of 
fatigue in the examination or any exclamation of pain during 
the interview or examination.  The veteran was found to have 
normal certainty of movement, and his joint position sense 
was accurate.  The examiner stated that it was his belief 
that the veteran did not have any functional limitation 
secondary to his shrapnel wounds in the upper extremities.  
He opined that the veteran's transient hand paresthesias when 
using power tools or a screwdriver was physiologic.  

On a September 2001 VA muscle examination, the veteran 
complained of having cramping and weakness in his hands when 
using a hammer, shovel or screwdriver for longer than 30 
minutes.  He also reported severe cramping of his hands when 
he carried cinder blocks and held them for longer than 30 
minutes.  He denied having any night pain, numbness into his 
fingers at night or symptoms that were exacerbated by 
positions in his hand.  He related that he could complete his 
activities of daily living and his occupation at a relatively 
sedentary job without difficulty (it was noted he currently 
worked more in a supervisory capacity and did not have to 
perform any manual labor).  

On examination, the hands revealed 5 out of 5 strength in 
thumb extension, adduction, finger abduction, finger flexion, 
and wrist extension and flexion.  Regarding the left forearm, 
there was a 3.5 cm. scar which was 3 mm. in width and located 
on the dorsal radial aspect of his forearm at the junction of 
the medial and distal third of the forearm.  The scar was 
nontender with a negative Tinel's sign and was not adherent 
to the underlying bone.  The scar was the same color in 
texture of that of the surrounding skin, and there was 
minimal underlying soft tissue loss and no evidence of any 
underlying muscle loss.  

Regarding the right forearm, there was a 2 cm. by 3 cm. scar 
located over the junction of the medial and distal third of 
the forearm.  The scar was nontender with no underlying 
muscle or soft tissue loss.  The scar was the same color and 
texture of that of the surrounding skin and was not adherent 
to the underlying bone.  

The VA examiner could not detect any weakness in the forearm 
or hand musculature.  Two point discrimination was intact 
distally in the radial, median, and ulnar nerve distribution, 
as well as the superficial radial nerve distribution, on the 
hands, bilaterally.  Hallion's test was negative, 
bilaterally.  A provocative test for carpal tunnel including 
Tinel's, Phalen's, and median nerve compression tests, were 
all negative.  

The X-rays of the forearms showed that, on the left side, 
there was a small .5 cm. in diameter piece of shrapnel 
located in the soft tissues about 1 cm. volar to the ulna at 
the junction of the distal and middle third.  On the right 
side, there was an approximately 3 to 4 mm. in diameter piece 
of shrapnel located just volar to the radius.  Otherwise, the 
X-ray studies showed no significant bony abnormalities.  

The diagnosis was that of bilateral hand cramping and 
weakness with prolonged activity, but with no neurologic 
signs or demonstrable muscle loss or weakness on examination.  
The VA examiner commented that the veteran might have 
fatigability after long periods of activity with his hands 
and was not having any symptoms of any neurological deficits.  
The examiner stated that he could not detect any muscle loss 
or functional deficit with regard to the original service-
connected injury.  

The VA examiner added that the veteran's symptoms appeared to 
indicate that he possibly might have some type of vascular 
claudication.  He stated that, given that the symptoms did 
not occur for 30 minutes after the onset of any activity, it 
would be difficult to evaluate the veteran for this at this 
point.  The examiner stated that, in either event, he did not 
believe that it was as likely as not that the veteran's 
current symptoms were related to any service-connected 
disability.  

The VA examiner noted the veteran's smoking history and 
stated that this could be related to some peripheral vascular 
disease (he advised further evaluation of this by a vascular 
surgeon if symptoms worsened, but indicated that the veteran 
should not be evaluated from a "compensation and pension 
standpoint" because there was a relatively low likelihood 
that this was service connected.)  

An October 2001 EMG report reflected evidence of a left 
median mononeuropathy located at the wrist and a left ulnar 
mononeuropathy most likely located at the elbow.  It was 
noted that the possibility of a left cervical radiculopathy 
could not be entirely excluded as the veteran declined needle 
examination of the left paraspinal muscles.  A comment on the 
report indicated that a general slowing was seen in the nerve 
conductions which could be suggestive of a peripheral 
neuropathy, although such was not specifically searched for.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision in November 1993; the Statement of the Case 
in January 1994; the Supplemental Statements of the Case in 
August 1995, November 1998 and October 2001; and the letter 
to the veteran in July 2001, the RO had notified him of the 
evidence needed to substantiate his claims.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
VA medical centers).  The RO has also sought and obtained 
medical examinations in November 1994, May and June 1997, and 
August and September 2001 regarding the issues at hand.  
Additionally, the RO has provided the veteran with the 
opportunity for a hearing, most recently in July 1994.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected residuals of shell fragment 
wounds of the left and right forearms with retained foreign 
bodies are currently rated as noncompensable under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805, pertaining to scars, effective 
on the date service connection was established on March 8, 
1991.  

Under Code 7805, scars may be evaluated based on limitation 
of function of the part affected.  The affected areas include 
the left forearm and the right forearm.  

Regarding other applicable criteria, a 10 percent evaluation 
is warranted for superficial scars that are poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  A 10 percent evaluation is warranted for superficial 
scars that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804. 

When the requirements for a compensable rating under a 
diagnostic code are not shown, a no percent rating is 
assigned.  38 C.F.R. § 4.31.  

The VA examinations conducted in 1993, 1994, 1997, and 2001, 
as well as intervening VA outpatient visits, demonstrate that 
the veteran's service-connected forearm scars were 
superficial and well healed.  Additionally, there is no 
objective evidence that the scars are poorly nourished or 
ulcerated.  As such, a 10 percent rating for the veteran's 
service-connected shell fragment wound scars is not warranted 
under Code 7803.  

There is also no compelling evidence that the scars limit any 
function of the body parts affected.  The VA examination 
reports and outpatient records do not show that the scars 
were adherent to the underlying bone.  Moreover, studies on 
the examinations and outpatient visits show that overall the 
veteran's shoulders, elbows, wrists and hands had full range 
of motion, with the single exception of the June 1993 VA 
examination, when he had very slight limitation of motion of 
the wrists and an inability to touch the palmar fold with any 
of his fingers.  Nevertheless, at his July 1994 hearing he 
indicated that he was able to touch his fingers to his palms.  
In view of the foregoing, a compensable rating for the 
veteran's service-connected scars is not warranted under Code 
7805.  

The Board, however, recognizes that X-ray evidence shows that 
the veteran has retained metallic fragments in the soft 
tissues of each distal forearm.  The June 1993 VA examiner 
diagnosed the veteran with shrapnel wounds to both wrists 
with sequelae.  At a July 1994 hearing, the veteran stated 
that he avoided wearing a watch due to constant irritation of 
his wrist but that his scars were not "super sensitive."  

On a June 1997 VA examination, the veteran complained of 
having pain in the forearm.  A VA doctor in April 1998 noted 
the veteran's unexplained "peculiar" symptom of right arm 
numbness below the elbow with drop attacks of his right hand.  

From the foregoing, it appears to the Board that the veteran 
is suffering from some symptoms at the site of the shell 
fragment wounds.  After considering all the evidence, the 
Board finds that it is in relative equipoise as to whether 
the residuals of shell fragment wounds of the left and right 
forearms are consistent with a disability that manifested by 
pain and tenderness, from the effective date of service 
connection to the present time.  

As such, the Board finds the veteran's residual scars would 
be more appropriately rated, by analogy, as being tender and 
painful under Diagnostic Code 7804.  (When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.)  

With application of the benefit of the doubt rule, the Board 
finds the evidence supports the assignment of a 10 percent 
rating for the veteran's service-connected residuals of shell 
fragment wounds of the left forearm and a 10 percent rating 
for his service-connected residuals of shell fragment wounds 
of the right forearm, from March 8, 1991 to the present.  38 
U.S.C.A. § 5107(b).  

It is vigorously argued that the veteran's residuals of the 
shell fragment wounds of the forearms include muscle and 
nerve damage, manifested by transient pain, cramps, and 
numbness of the hands, particularly with exertion, and that 
his residuals should be evaluated under other criteria such 
as for muscle injury.  

Disabilities due to residuals of muscle injuries, to include 
shell fragment wounds, are evaluated on the basis of many 
factors that serve to define slight, moderate, moderately 
severe, and severe muscle injuries; the type of disability 
picture is based on the cardinal signs and symptoms of muscle 
disability, which for VA rating purposes are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.54 (effective prior to July 3, 1997); 38 C.F.R. § 
4.56 (effective prior to and from July 3, 1997).  

The historical and recent medical records, to include the VA 
examinations in 1993, 1994, 1997 and 2001, show that the 
veteran's shell fragment wounds of the forearms have not 
resulted in current disability manifested by muscle or nerve 
impairment.  Although X-ray studies reveal that shrapnel 
remains in the soft tissues of each forearm, the medical 
evidence does not show that the veteran suffers muscle or 
nerve impairment secondary to his service-connected injuries.  

The historical records from the veteran's service in the 
Republic of Vietnam show that his shell fragment wounds of 
the forearms were small, superficial and debrided without 
signs of infection; the wounds were not through and through 
or deeply penetrating.  The residuals were scars about 3 cm. 
in length, and there was no evidence of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus or 
of definite weakness or fatigue due to muscle damage.  
Following service, there is no record of complaint or 
treatment relating to the shell fragment wounds for nearly 20 
years.  

A January 1990 EMG/NCV studies at the VA showed no 
significant abnormalities or denervation of neuropathic 
changes.  On VA examination in June 1993, there was loss of 
strength on range of motion of the wrist and grasping was 
markedly diminished.  Although there was no tissue loss, the 
examiner remarked that muscles had been penetrated.  The 
diagnosis was that of shrapnel wounds to the wrists with 
sequelae.  

The X-ray studies taken at VA in 1989 and 1993 showed that 
metallic foreign bodies remained lodged in the soft tissues 
of the right and left distal forearms.  On VA examination in 
November 1994, although the examiner found no clear-cut 
deficiency in the upper extremities, the diagnosis was that 
of intermittent spasm with decreased use of the forearms and 
hands due to old trauma.  

However, the VA examiner further opined that there was no 
associated specific nerve or muscle damage involved.  The 
foregoing medical evidence suggests that the veteran is 
limited by shell fragment wounds of the forearms (as noted 
objectively in June 1993) but that such limitation did not 
involve injury to the nerves or muscles.  

On VA examination in 1997, one examiner concluded that there 
was no objective evidence of muscle damage or neurological 
deficit due to the shrapnel wound or retained metallic 
fragments.  Further, the examiner found no evidence of muscle 
atrophy or wasting or significant loss of strength due to 
these injuries.  

Another VA examiner also found no definite evidence of 
peripheral nerve injury, noting that the muscle cramps 
described by the veteran would be unlikely to result from a 
peripheral nerve injury in the absence of other obvious 
findings such as atrophy, vesiculations or weakness, and 
sensory changes.  That examiner further concluded that the 
veteran's symptoms of cramping and giving way were probably 
unrelated to the shrapnel injuries.  He suggested additional 
testing to rule out other causes such as a metabolic basis.  

A VA doctor on an April 1998 outpatient evaluation diagnosed 
the veteran with right arm numbness below the elbow with drop 
attacks of his right hand (although such was not objectively 
observed).  The doctor found that the symptoms as related by 
the veteran were "peculiar," but the doctor was unable to 
isolate any sort of pathology on the physical examination 
that would lead to the symptoms.  

On VA examination in August 2001, after a complete review of 
the record, the examiner opined that the veteran did not have 
any functional limitation due to the shrapnel wounds, finding 
that the episodes of transient hand paresthesias were 
physiologic.  

On a VA examination in September 2001, after a complete 
review of the record, the examiner diagnosed bilateral hand 
cramping and weakness with prolonged activity, but with no 
neurologic signs or demonstrable muscle loss or weakness on 
examination.  The examiner opined that muscle loss or 
functional deficit with regard to the veteran's original 
service-connected injury could not be detected.  He added 
that the symptoms appeared to indicate that the veteran had 
some type of vascular claudication, but that in any event his 
current symptoms were not at least as likely as not 
associated with his service-connected disability.  

An October 2001 EMG suggested mononeuropathy at the left 
median (at the wrist) and at the left ulnar (at the elbow), 
but such study was inconclusive as the veteran declined 
examination of left paraspinal muscles and a peripheral 
neuropathic condition was not specifically searched for.  

After reviewing the record in its entirety, the Board 
concludes that there is no medical evidence showing 
compensable muscle or nerve damage related to the veteran's 
forearm shell fragment wounds.  Consequently, evaluating the 
veteran's forearm residuals under criteria for muscle or 
nerve impairment is not in order.  

While the Board believes that the veteran's complaints of 
hand pain, numbness, and cramping are credible, particularly 
in view of the testimony given by the veteran and his wife, 
the statement of his former supervisor, and objective 
findings on the June 1993 VA examination, the Board 
nevertheless finds that there is an overwhelming amount of 
probative evidence which shows that the hand complaints are 
not associated with the shell fragment wounds.  

Several examinations, including muscle and neurological, to 
ascertain impairment from the service-connected shell 
fragment wounds have been conducted.  The majority of the 
medical opinions from different examiners, including and 
particularly the doctors in 2001 who had the benefit of 
reviewing the veteran's entire medical history, indicate no 
current muscle or nerve impairment related to the shell 
fragment wounds.  

In sum, the Board finds that, while there is no muscle or 
nerve damage related to the veteran's service-connected shell 
fragment wounds, the evidence supports a 10 percent rating 
for residuals of shell fragment wounds of the left forearm 
and a 10 percent rating for residuals of shell fragment 
wounds of the right forearm on the basis of scars productive 
of pain and tenderness.  

The Board also notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in March 1991.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The objective evidence shows that, since the effective date 
of service connection, each of the veteran's forearms has 
remained 10 percent disabling due to residuals of shell 
fragment wounds.  



ORDER

An increased 10 percent rating for the service-connected 
residuals of shell fragment wounds of the left forearm with 
retained foreign body is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

An increased 10 percent rating for the service-connected 
residuals of shell fragment wounds of the right forearm with 
retained foreign body is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

